    Case: 1:17-cv-01097 Document #: 82 Filed: 05/10/19 Page 1 of 4 PageID #:842




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 TRAVIS DORVIT and MICHAEL MARTIN,  )
                                    )
 Derivatively on Behalf of Nominal Defendant
 POWER SOLUTIONS INTERNATIONAL,     )
                                    )                 Case No. 1:17-cv-01097
 INC.,                              )
                                    )                 Honorable Thomas M. Durkin
                 Plaintiffs,        )
                                    )
       v.                           )
                                    )
 GARY S. WINEMASTER, KENNETH        )
                                    )
 WINEMASTER, DANIEL P. GOREY, JAY )
 HANSEN, ELLEN R. HOFFING, KENNETH )
 LANDINI, MICHAEL P. LEWIS, MARY    )
 VOGT, SHAOJUN SUN, JIANG KUI,      )
 JASON LIN, LESLIE A. COOLIDGE, and )
 FRANK P. SIMPKINS,                 )
                                    )
                                    )
                 Defendants,        )
                                    )
       and                          )
                                    )
 POWER SOLUTIONS INTERNATIONAL, )
 INC.,                              )
                                    )
                                    )
                 Nominal Defendant. )

     PLAINTIFFS' UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                            SETTLEMENT

       Plaintiffs Travis Dorvit and Michael Martin, and stockholder Bruce Fisher (collectively,

"Plaintiffs") respectfully move this Court unopposed for entry of the Preliminary Approval Order,

which: (i) grants preliminary approval of the proposed Settlement embodied in the Stipulation of

Settlement dated May 10, 2019; (ii) approves the form and content of the Notice and Summary

Notice to Current PSI Stockholders; and (iii) sets a date for a hearing to consider final approval




                                               -1-
    Case: 1:17-cv-01097 Document #: 82 Filed: 05/10/19 Page 2 of 4 PageID #:842




of the Settlement. 1

DATED: May 10, 2019                          Respectfully submitted,

                                             ROBBINS ARROYO LLP
                                             BRIAN J. ROBBINS
                                             STEPHEN J. ODDO
                                             NICHOLE T. BROWNING

                                                         /s/ Stephen J. Oddo
                                                STEPHEN J. ODDO (admitted pro hac vice)

                                             5040 Shoreham Place
                                             San Diego, CA 92122
                                             Telephone: (619) 525-3990
                                             Facsimile: (619) 525-3991
                                             E-mail: brobbins@robbinsarroyo.com
                                                     soddo@robbinsarroyo.com
                                                     nbrowning@robbinsarroyo.com

                                             CHARLES F. MORRISSEY
                                             MORRISSEY & DONAHUE, LLC
                                             200 East Randolph Street, Suite 5100
                                             Chicago, IL 60601
                                             Telephone: (312) 967-1200
                                             Facsimile: (312) 896-5959
                                             E-mail: cfm@morrisseydonahue.com

                                             Counsel for Plaintiff Michael Martin

DATED: May 10, 2019                          KESSLER TOPAZ MELTZER & CHECK,
                                             LLP
                                             ERIC L. ZAGAR

                                                               /s/ Eric L. Zagar
                                                     ERIC L. ZAGAR (admitted pro hac vice)

                                             280 King of Prussia Road
                                             Radnor, PA 19087
                                             Telephone: (610) 667-7706
                                             Facsimile: (267) 948-2512

1
  All capitalized terms not defined herein shall have the same meanings and/or definitions as set
forth in the Stipulation of Settlement dated May 10, 2019 and filed concurrently herewith as
Exhibit 1 to the Declaration of Stephen J. Oddo in Support of Plaintiffs' Unopposed Motion for
Preliminary Approval of Settlement.


                                               -2-
     Case: 1:17-cv-01097 Document #: 82 Filed: 05/10/19 Page 3 of 4 PageID #:842




                                        E-mail: ezagar@ktmc.com

                                        ZIMMERMAN LAW OFFICES, P.C.
                                        THOMAS A. ZIMMERMAN, JR.
                                        77 West Washington Street, Suite 1220
                                        Chicago, IL 60602
                                        Telephone: (312) 440-0200
                                        Facsimile: (312) 440-4180
                                        Email: tom@attorneyzim.com

                                        ANDREWS & SPRINGER LLC
                                        CRAIG J. SPRINGER
                                        3801 Kennett Pike
                                        Building C, Suite 305
                                        Wilmington, DE 19807
                                        Telephone: (302) 504-4957
                                        Facsimile: (302) 397-2681
                                        E-mail: cspringer@andrewsspringer.com

                                        Counsel for Plaintiff Travis Dorvit

DATED: May 10, 2019                     JOHNSON FISTEL, LLP
                                        MICHAEL I. FISTEL JR.

                                                    /s/ Michael I. Fistel Jr.
                                                   MICHAEL I. FISTEL JR.

                                        40 Powder Springs Street
                                        Marietta, GA 30064
                                        Telephone: (470) 632-6000
                                        Facsimile: (770) 200-3101
                                        E-mail: michaelf@johnsonfistel.com

                                        Counsel for Stockholder Bruce Fisher




1357782




                                         -3-
    Case: 1:17-cv-01097 Document #: 82 Filed: 05/10/19 Page 4 of 4 PageID #:842




                                 CERTIFICATE OF SERVICE

       I hereby certify the foregoing Plaintiffs' Unopposed Motion for Preliminary Approval of

Settlement will be served upon all counsel of record in this action via the U.S. District Court

CM/ECF System on this 10th day of May 2019.


                                                                 /s/ Stephen J. Oddo
                                                                STEPHEN J. ODDO




                                                -4-
